AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                        UNITED STATES DISTRICT Cou                                             SEP O9 2019
                                           SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                              JUDGMENT IN A CRl!iffl~:;i_,.E",.1-i~
                                                                                                      ..,._r--l-f......a..--
                                   V.                               (For Offenses Committed On or After November 1, 1987)


                 JOSUE GOMEZ-REYES (1)                                 Case Number:          19CR1010-L

                                                                    PATRICK HALL
                                                                    Defendant's Attorney
USM Number                         22193308
• -
THE DEFENDANT:
C8l   pleaded guilty to count(s)         ONE (1) AND TWO (2) OF THE INFORMATION

      was found guilty on count(s)
    after a nlea of not e:uiltv.                                                             .
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                      Count
Title & Section                     Nature of Offense                                                                Number(s)
18 USC 111                          ASSAULT ON A FEDERAL OFFICER                                                        1

s use 1326                          REMOVED ALIEN FOUND IN THE UNITED STATES




    The defendant is sentenced as provided in pages 2 through                 5            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

D     Count(s)                                                is          dismissed on the motion of the United States.

      Assessment : $ 100 PER COUNT - IMPOSED AS TO COUNT ONE (1 ); WAIVED AS TO COUNT TWO (2) ($100 TOTAL)



D     JVTA Assessment*:$
      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
rgj   No fine                 •     Forfeiture pursuant to order filed                                          , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                    SEPTEMBER 9, 2019
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                 JOSUE GOMEZ-REYES (1)                                                   Judgment- Page 2 of2
CASE NUMBER:               19CR1010-L

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 COUNT ONE (1): EIGHTY-FOUR (84) MONTHS AND COUNT TWO (2) EIGHTY-FOUR (84) MONTHS WITH
 EACH COUNT TO RUN CONCURRENT TO EACH OTHER FOR A TOTAL OF EIGHTY-FOUR (84) MONTHS




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 IZl   The court makes the following recommendations to the Bureau of Prisons:
          - DEFENDANT BE DESIGNATED TO AF ACILITY WITH DRUG
              TREATMENT/REHABILITATION SERVICES




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
        •     at _ _ _ _ _ _ _ _ A.M.                         on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
        •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
        •     on or before
        •     as notified by the United States Marshal.
        •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

        Defendant delivered on
                                 ------------- to ---------------
 at
       ----------- ,                        with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                           19CR1010-L
